*831OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Examination of the record discloses that defendant’s motion to suppress his statements made to the police was predicated solely on the contention that the statements had not been made voluntarily and that their introduction in evidence would violate defendant’s constitutional privilege against self incrimination. There are affirmed factual determinations that the statements were voluntarily made, that constitutional preinterrogation warnings were duly given when required, and that there was no violation of defendant’s constitutional rights. This circumstance places defendant’s contentions on this ground beyond the reach of our appellate review inasmuch as the affirmed findings are not infected with error as a matter of law.
The contention now advanced that the statements should be suppressed because they were taken in violation of defendant’s constitutional right to be secure in his person against unreasonable seizure has not been preserved for our review.
We have examined defendant’s other contentions and find them to be without merit.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.